NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SCOTT L. DUFF,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-1304
                                             )
THE BANK OF NEW YORK MELLON,                 )
FKA THE BANK OF NEW YORK, as                 )
Trustee for the Certificateholders of the    )
CWMBS INC., CHL Mortgage Pass-               )
Through Trust 2006-HYB4 Mortgage             )
Pass-Through Certificates, Series            )
2006-HYB4,                                   )
                                             )
              Appellee.                      )
                                             )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Jason P. Ramos of the Law Offices of
Jason P. Ramos PLLC, Sarasota, for
Appellant.

Dariel Abrahamy of Greenspoon Marder
LLP, Boca Raton, for Appellee.


PER CURIAM.

              Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.